 Case 3:17-cv-00513-K-BT Document 82 Filed 12/17/19                    Page 1 of 2 PageID 1129


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DEANNA J. ROBINSON,                              §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §                     No. 3:17-cv-513-K-BT
                                                 §
HUNT COUNTY, TEXAS,                              §
                                                 §
        Defendant.                               §

     AGREED MOTION FOR THE DISMISSAL OF ALL CLAIMS WITH PREJUDICE

        Plaintiff Deanna J. Robinson (“Plaintiff”) and Defendant Hunt County, Texas

(“Defendant”), move the Court to dismiss the above-captioned cause with prejudice. As grounds

for this Agreed Motion, Plaintiff and Defendant show the Court the following:

        1.      Plaintiff and Defendant have settled all claims relating to this cause of action.

        2.      Defendant has agreed to pay certain attorney’s fees to Plaintiff. Plaintiff agrees

that she will not seek additional attorney’s fees or costs in this matter.

        3.      Plaintiff and Defendant agree that Defendant shall bear its own fees and costs.

        ACCORDINGLY, Plaintiff and Defendant move the Court for an Order dismissing all

claims with prejudice, with each Party to bear its own fees and costs.

                                                 Respectfully submitted,


                                                 /s/ JT Morris_______
                                                 JT MORRIS
                                                 Texas State Bar No. 24094444
                                                 JT Morris Law, PLLC
                                                 1105 Nueces St., Suite B
                                                 Austin, Texas 78132
                                                 Telephone: (512) 717-5275
                                                 Fax: (512) 582-2948
Agreed Motion for Dismissal of All Claims with Prejudice                                        Page 1
643324/28525
 Case 3:17-cv-00513-K-BT Document 82 Filed 12/17/19                  Page 2 of 2 PageID 1130


                                                 E-mail: jt@jtmorrislaw.com

                                                 David D. Davis
                                                 Texas State Bar No. 00790568
                                                 Law Offices of David D. Davis, PLLC
                                                 P.O. Box 542915
                                                 Grand Prairie, Texas 75204
                                                 Telephone: (972) 639-3440
                                                 Fax: (972) 639-3640
                                                 ddd@dddavislaw.net

                                                 ATTORNEYS FOR PLAINTIFF DEANNA J.
                                                 ROBINSON



                                                 _/s/ Francisco J. Valenzuela____
                                                 THOMAS P. BRANDT
                                                 State Bar No. 02883500
                                                 tbrandt@fhmbk.com
                                                 FRANCISCO J. VALENZUELA
                                                 State Bar No. 24056464
                                                 fvalenzuela@fhmbk.com
                                                 FANNING HARPER MARTINSON
                                                 BRANDT & KUTCHIN, P.C.
                                                 Two Energy Square
                                                 4849 Greenville Ave. Suite 1300
                                                 Dallas, Texas 75206
                                                 (214) 369-1300 (office)
                                                 (214) 987-9649 (telecopier)

                                                 ATTORNEYS FOR DEFENDANT
                                                 HUNT COUNTY, TEXAS



                                      CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has been served
in compliance with Rule 5 of the Federal Rules of Civil Procedure, on the 17th day of December,
2019.

                                        /s/ Francisco J. Valenzuela
                                        FRANCISCO J. VALENZUELA

Agreed Motion for Dismissal of All Claims with Prejudice                                   Page 2
643324/28525
